POWER OF ATTORNEY The undersigned Trustee of TFS Capital Investment Trust, an Ohio business trust, hereby constitutes and appoints W. Lee H. Dunham, Wade Bridge, Tina H. Bloom and Frank L. Newbauer, and each of them, attorneys for the undersigned and in his name, place and stead, to execute and file any amendments to the Trust’s registration statement, as required, hereby giving and granting to said attorneys full power and authority to do and perform all and every act and thing whatsoever requisite and necessary to be done in and about the premises as fully to all intents and purposes as he might or could do if personally present at the doing thereof, hereby ratifying and confirming all that said attorneys may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have hereunto set my hand this 15th day of December, 2011. /s/ Mark J. Malone Mark J. Malone POWER OF ATTORNEY The undersigned Trustee of TFS Capital Investment Trust, an Ohio business trust, hereby constitutes and appoints W. Lee H. Dunham, Wade Bridge, Tina H. Bloom and Frank L. Newbauer, and each of them, attorneys for the undersigned and in his name, place and stead, to execute and file any amendments to the Trust’s registration statement, as required, hereby giving and granting to said attorneys full power and authority to do and perform all and every act and thing whatsoever requisite and necessary to be done in and about the premises as fully to all intents and purposes as he might or could do if personally present at the doing thereof, hereby ratifying and confirming all that said attorneys may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have hereunto set my hand this15th day of December, 2011. /s/ Brian O'Connell Brian O’Connell POWER OF ATTORNEY The undersigned Trustee of TFS Capital Investment Trust, an Ohio business trust, hereby constitutes and appoints W. Lee H. Dunham, Wade Bridge, Tina H. Bloom and Frank L. Newbauer, and each of them, attorneys for the undersigned and in his name, place and stead, to execute and file any amendments to the Trust’s registration statement, as required, hereby giving and granting to said attorneys full power and authority to do and perform all and every act and thing whatsoever requisite and necessary to be done in and about the premises as fully to all intents and purposes as he might or could do if personally present at the doing thereof, hereby ratifying and confirming all that said attorneys may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have hereunto set my hand this14th day of December, 2011. /s/ Gregory R. Owens Gregory R. Owens POWER OF ATTORNEY The undersigned Trustee of TFS Capital Investment Trust, an Ohio business trust, hereby constitutes and appoints W. Lee H. Dunham, Wade Bridge, Tina H. Bloom and Frank L. Newbauer, and each of them, attorneys for the undersigned and in his name, place and stead, to execute and file any amendments to the Trust’s registration statement, as required, hereby giving and granting to said attorneys full power and authority to do and perform all and every act and thing whatsoever requisite and necessary to be done in and about the premises as fully to all intents and purposes as he might or could do if personally present at the doing thereof, hereby ratifying and confirming all that said attorneys may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have hereunto set my hand this15th day of December, 2011. /s/ Thomas M. Frederick Thomas M. Frederick POWER OF ATTORNEY The undersigned Trustee of TFS Capital Investment Trust, an Ohio business trust, hereby constitutes and appoints W. Lee H. Dunham, Wade Bridge, Tina H. Bloom and Frank L. Newbauer, and each of them, attorneys for the undersigned and in his name, place and stead, to execute and file any amendments to the Trust’s registration statement, as required, hereby giving and granting to said attorneys full power and authority to do and perform all and every act and thing whatsoever requisite and necessary to be done in and about the premises as fully to all intents and purposes as he might or could do if personally present at the doing thereof, hereby ratifying and confirming all that said attorneys may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have hereunto set my hand this15th day of December, 2011. /s/ Larry S. Eiben Larry S. Eiben
